  Case 2:21-mj-00119-AKT Document 7 Filed 01/28/21 Page 1 of 5 PageID #: 20

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
MRM:MEF                                           610 Federal Plaza
F. #2018R00823                                    Central Islip, New York 11722


                                                  January 28, 2021
By Hand and ECF

Honorable A. Kathleen Tomlinson
United States Magistrate Judge
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

              Re:    United States v. Carmine Simpson
                     Docket No. 21-MJ-119

Dear Judge Tomlinson:

              The government respectfully submits this letter to request a permanent order
of detention with respect to the defendant Carmine Simpson. As further described below, the
defendant poses a significant danger to the community and is a flight risk.

I. Legal Standard

               The defendant is charged by complaint with producing child pornography, in
violation of Title 18, United States Code, Sections 2251(a) and 2251(e). This charge carries a
statutory presumption under 18 U.S.C. § 3142(e)(3) that “no condition or combination of
conditions will reasonably assure the appearance of the person as required and the safety of
the community.” See 18 U.S.C. § 3142(e)(3)(E) (presumption for offenses involving minor
victims under 18 U.S.C. §§ 2251 and 2252).

               To rebut this statutory presumption, the defendant must come “forward with
evidence that he does not pose a danger to the community or a risk of flight.” United States
v. Mercedes, 254 F.3d 433, 436 (2d Cir. 2001) (per curiam). If this limited burden of
production is satisfied, the government retains the burden of persuasion by clear and
convincing evidence that the defendant presents a danger to the community and by a
preponderance of evidence that the defendant presents a risk of flight. Id.

               To determine whether the presumptions of dangerousness and flight are
rebutted by a defendant, the Court must consider:

              (1)    the nature and circumstances of the crime charged;
              (2)    the weight of the evidence against the defendant;
   Case 2:21-mj-00119-AKT Document 7 Filed 01/28/21 Page 2 of 5 PageID #: 21




              (3)    the history and characteristics of the defendant, including family ties,
                     employment, financial resources, community ties, drug or alcohol
                     abuse history and past conduct; and
              (4)    the nature and seriousness of the danger to the community or to an
                     individual that would be posed by release.

18 U.S.C. § 3142(g). Once a defendant has met his burden of production relating to danger
to the community and risk of flight, the presumption in favor of detention does not disappear
entirely but remains a factor for the court to consider. Mercedes, 254 F.3d at 436.

II. The Defendant Is a Danger to the Community and Presents a Serious Risk of Flight

               The defendant is 27 years old and employed by the New York City Police
Department (“NYPD”) as a police officer. Notwithstanding the trust placed in him by his
community, the defendant verbally abused children online, encouraged those children to
physically abuse themselves, and intentionally persuaded numerous minors to produce
sexually explicit photographs and videos of themselves and send them to him via the
internet. Based on the investigation to date, on or about and between April 2020 and
December 2020, the defendant utilized Twitter to engage in sexually explicit conversations
with at least 46 apparent minors. These minors appear to range in age from ages 13 to 17
years old. Many of them complained about school, their parents and homework, making
clear that they were in fact minors. During these conversations, the defendant suggested
migrating from Twitter to other online applications, such as Snapchat, TikTok and Discord,
and often asked his victims if they had X-box, suggesting they could play video games
together. The defendant repeatedly asked his victims to FaceTime with him so that they
could engage in phone sex. And most disturbingly, the defendant was not only verbally
abusive but he also encouraged certain victims to engage in destructive behavior, such as
cutting themselves with a knife, choking themselves with belts and hitting themselves.

                For instance, in September of 2020, the defendant engaged Jane Doe 1, who
appears to have been approximately 13 years old, in a direct conversation on Twitter. The
defendant groomed Jane Doe 1 with flattery, and gradually progressed to asking her for nude
images of herself and suggesting that they have “FaceTime sex.” Jane Doe 1 repeatedly
made references to “school” and “school stuff,” making clear that she was a minor.
Nonetheless, after a conversation about sex toys, the defendant ultimately convinced Jane
Doe 1 to send a 12-second video of herself, in which she is inserting a hair brush into and out
of her vagina. The defendant encouraged Jane Doe 1, saying “Babygirl dont stop,” “Keep
the videos coming for me,” and “I love how wet I made tou [sic].” Based on the context of
these chats, it appears that the defendant and Jane Doe 2 also communicated through other
applications, likely including video in addition to instant message.

              Similarly, beginning in April 2020, and for several months thereafter, the
defendant engaged Jane Doe 2, who appears to have been approximately 15 years old, in a
direct conversation on Twitter. Disturbingly, the defendant repeatedly asked Jane Doe 2 to
engage in violent behavior, during which she could have seriously injured herself. For


                                               2
  Case 2:21-mj-00119-AKT Document 7 Filed 01/28/21 Page 3 of 5 PageID #: 22




example, he instructed Jane Doe 2 that he wanted to “see [her] cute little ass bright red from
spankings.” In response, Jane Doe 2 sent a picture of herself, kneeling on a bed, where she is
nude from the waist down, her backside is red from apparently spanking herself, and her
vagina is visible in between her legs. Later on that same day, the defendant asked Jane Doe
2 to “Bend over. Shove your useless face into the bed and spread those cheeks for daddy.”
Thereafter, Jane Doe 2 sent a video file depicting herself, lying face down on the ground with
her backside up in the air, and her vagina is visible in between her legs. On a separate
occasion, after Jane Doe 2 sent the defendant a video of herself masturbating, the defendant
responded, “Try filming it again but this time, put your belt around your neck and pull it.”
Thereafter, Jane Doe 2 sent the defendant a video where she is using one hand to choke
herself with a belt and her other hand to rub herself in between her legs. Dissatisfied with
this video because Jane Doe 2’s vagina was not visible, the defendant responded, “Move
those panties to the side. Show daddy what you’re doing.” Thereafter, Jane Doe 2 sent a
second similar video, which is 36 seconds long, in which she is still using one hand to pull
on a belt to choke herself and the other hand to masturbate, but her vagina is partially visible.
Notably, this was not the first video that Jane Doe 2 sent where she is choking herself, as the
defendant had previously told her, “I like watching you choke yourself.” In total, it appears
that Jane Doe 2 sent the defendant approximately 51 files, including photographic images
and videos, containing child pornography or child erotica.

                Similarly, in November 2020, the defendant engaged John Doe 1, a
transgender male, who was 13 years old at the time. The defendant not only asked John Doe
1 to have video calls with them but also to degrade themself by writing on their body with a
Sharpie marker. Additionally, the defendant pressed John Doe 1 to take videos of themself
engaging in destructive behavior, during which John Doe 1 could have injured themself. To
the point, the defendant stated, “Well Im [sic] that case I want 4 videos \n1) you slapping
your lretty [sic] face \n2) you gagging on your fingers (the more spit the better) \n3) you
choking yourself\n4) you pick! Its your choice for number 4.” As part of these
conversations, John Doe 1 sent the defendant at least two sexually explicit videos. These
include a video where John Doe 1 is lying down, fully nude, with marker on their body and
their fingers in their vagina.

                In addition to the charges pertaining to these three victims, the evidence
obtained during the course of the investigation reflects that, while using Twitter to develop
relationships with minors, the defendant repeatedly laid bare his desire for violence,
including the use of firearms and knives. On May 8, 2020, the defendant, who as a police
officer possessed at least one firearm, told one apparent minor that he liked “gun play.” On
the same day, he told a different one, “I literally want to hold a gun to a girls head and tell
her ‘this better be the best orgasm of my life or I’ll blow your brains out’ as I shove my cock
down her throat.” On November 29, 2020, the defendant expressed a desire for “One that I
can choke till she turns blue and hold a gun to her head and she will beg for me.” On
December 31, 2020, the defendant told another apparent minor, “All I’m thinking about is
just hurting and abusing you all night just to kill you after :)” The defendant also told others
that he was into “knife play,” that he wanted to use knives to “carve into your skin forever”
and “and carve words into your body,” and that he himself had a knife. In April 2020, when


                                               3
  Case 2:21-mj-00119-AKT Document 7 Filed 01/28/21 Page 4 of 5 PageID #: 23




one potential victim complained that it was hard to write on themselves, the defendant
suggested that the victim “Just use a knife.” And in August 2020, the defendant told another
apparent minor, “I mean you would look amazing with a knife held against your throat as my
handle crawls up your skirt.”

                The nature and circumstances of the charged crime and the weight of the
evidence strongly support detention. The defendant is charged with one of the most serious
federal crimes involving the sexual exploitation of children. On Twitter alone, the defendant
successfully obtained at least 18 photographic images and 33 videos containing sexually
exploitative material from children. By and large, these photos and videos depicted the
victims in sexually suggestive positions or masturbating, all at the instruction of the
defendant. These charges do not even include the transmission of live visual depictions of
minors engaged in sexual conduct, which likely occurred via FaceTime and other video call
applications that the defendant repeatedly referenced during his conversations with victims,
which are separate violations of Title 18, United States Code, Section 2251(a). Instead of
protecting his community, as a police officer undoubtedly should, the defendant has engaged
in a pattern of disturbingly abusive behavior. The defendant’s victims are the most
vulnerable members of the community that the he has sworn to protect. By encouraging
these children to not only create exploitative images of themselves for him but also engage in
violent destructive behavior, he has likely caused great psychological—and potentially
physical—injury to them.

               Additionally, the evidence in this case is overwhelming. Based on the Twitter
records alone, the defendant’s compulsive online communications have impacted at least 46
different minors. The government is already in possession of numerous images of child
pornography, which the victims demonstrably created for the defendant. Today, during a
search of the defendant’s home pursuant to a warrant, the FBI recovered not only photos on
the defendant’s phone that he had shared with his victims on Twitter but also photographed
items in his home that were pictured in the images shared by the defendant on Twitter,
including boxer shorts, a gun holster and bed spreads. This evidence does not even include
records from the other online applications that the defendant referred to having used during
chats with his victims, which the government anticipates obtaining soon. Additionally, law
enforcement has already identified at least one of the defendant’s victims, thereby
confirming not only their age but also the potentially profound emotional and psychological
effect of the defendant’s actions.

               The defendant poses a significant risk of flight if released. The offense with
which the defendant is charged, producing child pornography, carries a statutory mandatory
minimum of fifteen years’ imprisonment and a statutory maximum of 30 years. 18 U.S.C.
§§ 2251(a), 2251(e). The Second Circuit has held that the possibility of a severe sentence is
an important factor in assessing flight risk. See United States v. Jackson, 823 F.2d 4, 7 (2d
Cir. 1987); United States v. Cisneros, 328 F.3d 610, 618 (10th Cir. 2003) (defendant was a
flight risk because her knowledge of the seriousness of the charges against her gave her a
strong incentive to abscond); United States v. Townsend, 897 F.2d 989, 995 (9th Cir. 1990)



                                              4
   Case 2:21-mj-00119-AKT Document 7 Filed 01/28/21 Page 5 of 5 PageID #: 24




(“Facing the much graver penalties possible under the present indictment, the defendants
have an even greater incentive to consider flight.”).

III. Conclusion

               For the reasons set forth above, the defendant should be prevented from
continuing to engage in such conduct, on the internet or in person. He poses a significant
danger to the community if released pending trial, and no combination of bail conditions will
ensure the safety of the community and the defendant’s continued appearance before the
Court.


                                                  Respectfully submitted,

                                                  SETH D. DUCHARME
                                                  United States Attorney

                                           By:    /s/ Megan E. Farrell
                                                  Megan E. Farrell
                                                  Assistant U.S. Attorney
                                                  (631) 715-7862

cc:    Defense Counsel (by hand and ECF)
       Clerk of Court (by ECF)




                                              5
